Citation Nr: 0032471	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  95-15 889	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from May to August 1986 and 
from March 1988 to March 1992; he had service in the Persian 
Gulf.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal of a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim for an 
increased evaluation for lumbosacral strain.

The Board also notes that a December 1995 rating decision 
denied entitlement to service connection for headaches, skin 
rashes, and muscle and joint aches.  The veteran was notified 
of this action and of his appellate rights later in December 
1995.  

The denial of service connection for these disabilities was 
continued in a rating decision dated in December 1996.  The 
veteran filed a notice of disagreement with this December 
1996 rating decision in January 1997.  In response thereto, 
the RO issued a supplemental statement of the case in January 
1998 but it failed in this supplemental statement of the case 
to properly inform the veteran of the requirements to reopen 
the claims for service connection headaches, skin rashes, and 
muscle and joint aches.  The supplemental statement of the 
case was returned as undeliverable.  It was apparently mailed 
to the veteran's new address in April 1998.  

Shortly thereafter, the veteran submitted another statement 
expressing disagreement with the RO's decision to continue 
its denial of his service connection claims.  However, these 
matters were not addressed at the veteran's hearing before a 
hearing officer at the RO in January 1999, the only issue 
certified for consideration by the Board is entitlement to an 
increased evaluation for lumbosacral strain, and the argument 
submitted in support of the veteran's appeal by his 
representative in September 2000 addresses only the certified 
issue.  Therefore, the Board will also limit its 
consideration to the certified issue.  

The Board further notes that in response to the veteran's 
claim for an increased evaluation for post-traumatic stress 
disorder (PTSD), the RO entered a March 2000 rating decision 
in which it purported to continue a 50 percent rating for 
PTSD.  However, the record reflects that in the August 1999 
rating decision granting service connection for PTSD, the 
disability was assigned a 10 percent evaluation, effective 
October 30, 1993; a temporary evaluation of 100 percent for 
the period from May 5, 1995, to September 30, 1995; a 10 
percent evaluation from October 1, 1995, to March 26, 1996; 
and a 30 percent evaluation from March 27, 1996.  The 30 
percent evaluation remained in effect at the time of the 
March 2000 rating decision which purported to continue a 50 
percent evaluation for the disability.  Therefore, this 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable determination of the issue on appeal has been 
obtained.

2.  The veteran's lumbosacral strain is manifested by pain 
and muscle spasm with limitation of motion which does not 
more nearly approximate severe than moderate limitation of 
motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for a higher evaluation for his lumbosacral 
strain.  The RO has found the claim to be well grounded and 
has provided the veteran with appropriate VA examinations of 
this disability.  There is no outstanding evidence which 
should be obtained.  In sum, the facts relevant to this claim 
have been properly developed and there is no further action 
to be undertaken to comply with the provisions of the VCAA.  
Therefore, the veteran will not be prejudiced as a result of 
the Board deciding this claim without first affording the RO 
an opportunity to consider the claim in light of the VCAA. 

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's low back strain.  The Board has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes; nor has the Board found any of the 
historical evidence in this case to be of sufficient 
significance to warrant a specific discussion herein. 

VA outpatient records for April 1993 reveal a normal EMG of 
the back.

On VA examination in October 1993, the diagnosis was 
herniated disc of the lumbar spine.  X-rays of the lumbar 
spine were essentially normal.

The diagnoses on VA hospitalization in August 1994 included 
chronic back pain.  VA outpatient records for October and 
November 1994 reveal complaints of back pain.

On VA examination in December 1994, the veteran complained of 
low back pain with radiation.  Forward flexion of the lumbar 
spine was 40 degrees with pain, backward extension was 5 
degrees with pain, lateral bending was 20 to each side, and 
rotation was 10 degrees bilaterally.  X-rays of the 
lumbosacral spine were normal.  The diagnosis was low back 
pain, possibly herniated nucleus pulposus.

The veteran reported on VA examination in March 1996 that he 
was taking medication for pain relief.  Forward flexion of 
the lumbosacral spine was 85 degrees with pain and some 
paraspinal spasm, backward extension was 30 degrees, lateral 
bending was 32 degrees to each side, and rotation was 35 
degrees bilaterally.  Straight leg raising showed some pain 
in the lumbosacral area with no evidence of neurological 
involvement.  X-rays of the lumbar spine were normal.  The 
diagnosis was low back and cervical spine pain with modest 
degenerative changes.

An EMG was conducted in January 1997.  The impression was 
evidence of mild muscle membrane irritability at multiple 
levels in the left lumbosacral paraspinal muscles and limb 
muscles, with most significant abnormalities noted at the L5 
level.  

On VA examination in October 1998, the veteran complained of 
low back pain that was worse than on examination in March 
1996.  There was normal lumbar lordosis and mild left lumbar 
muscle spasm.  Forward flexion was 15 degrees with complaints 
of pain and the veteran said that he could not extend his 
back because of pain; lateral bending was 20 degrees to each 
side.  Straight leg raising was negative and he was able to 
walk on his heels without weakness.  The examiner noted that 
there were indications of psychogenic overlay.  X-rays of the 
lumbosacral spine were normal.  The diagnosis was status 
following low back injury with mild chronic lumbar strain.

Chronic back pain was noted on records of VA hospitalization 
from December 1998 to March 1999.

The veteran testified at a personal hearing at the RO in 
January 1999 that he had constant, chronic back pain with 
radiation and muscle spasms and that sitting or standing for 
long periods of time caused the pain to increase.

The veteran complained on VA examination in March 1999 of 
daily back pain with muscle tightness in the lower 
extremities and paresthesias.  He said that he had difficulty 
with lifting, stairs, and prolonged walking.  He denied 
flare-ups.  Examination revealed tenderness over the spine.  
Forward flexion of the lumbosacral spine was 60 degrees, 
backward extension was 10 degrees, lateral bending and 
rotation were 15 degrees to the right and 10 degrees to the 
left.  All movements were noted to be accompanied by pain.  
Straight leg raising was positive with pain down the back of 
the legs.  The veteran was unable to toe or heel walk because 
of lower extremity weakness.  The examiner noted that there 
was significantly limited range of motion and spinal function 
due to pain, fatigue, weakness, and lack of endurance after 
repetitive use.  Muscle spasm was also noted.  The impression 
was herniated discs with evidence of L5-S1 radiculopathy.

A March 1999 MRI of the lumbosacral area showed mild to 
moderate degenerative central stenosis with degenerative disc 
disease and disc bulging at L4-S1.  

According to an April 1999 VA neurological examination 
report, the veteran moved with discomfort and overt pain 
behavior.  Flexion of the low back was 30 degrees, extension 
was 20 degrees, and lateral bending was 20 degrees.  Back 
muscle spasm was noted.  Straight leg raising was positive 
bilaterally at 40-50 degrees and there was some loss of motor 
response and sensation.  The diagnosis was lumbago with 
evidence of L3 to L5-S1 radiculopathy on the right with 
associated weakness of the extensor hallucis longus on the 
right.

Chronic lower back pain was noted on an April 1999 VA 
psychiatric report, and a history of a back injury was among 
the diagnoses made during the veteran's VA hospitalization 
from December 1999 to January 2000.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2000).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Pursuant to Diagnostic Code 5292, moderate limitation of 
motion of the lumbar spine is evaluated as 20 percent 
disabling; severe limitation of motion of the lumbar spine is 
evaluated as 40 percent disabling.

Pursuant to Diagnostic Code 5295, a 20 percent rating is 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position; a 40 percent evaluation is assigned for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet.App. 202, 205-06 
(1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The veteran is currently assigned a 20 percent evaluation for 
his service-connected lumbosacral strain under Diagnostic 
Code 5295.  The Board notes that service connection for 
lumbar degenerative disc disease was denied in an unappealed 
May 1999 rating decision so the impairment associated with 
the disc disease is not for consideration in the evaluation 
of the veteran's service-connected low back disability.  

On examination by VA in March 1996, some paraspinal spasm was 
found.  The October 1998 VA examination disclosed mild left 
lumbar muscle spasm, and the examiner concluded that the 
veteran's lumbar strain was mild.  These findings are 
consistent with the assigned evaluation of 20 percent.  

There is no indication in any of the medical evidence 
pertinent to this appeal that the veteran's lumbosacral 
strain is productive of functional impairment in excess of 
that contemplated by the assigned evaluation of 20 percent 
under Diagnostic Code 5295 or that it is productive of 
limitation of motion which more nearly approximates severe 
than moderate so as to warrant a higher rating under 
Diagnostic Code 5292.  In fact, only the VA examination of 
October 1998 resulted in a diagnosis of lumbar strain.  The 
veteran's low back pain and functional impairment were 
thought to be possibly due to a herniated nucleus pulposus 
when the veteran was examined by VA in December 1994.  On the 
March 1996 VA examination, his low back pain and functional 
impairment were attributed to degenerative changes.  The 
March 1999 VA examiners attributed the veteran's low back 
pain and functional impairment to disc disease.  Therefore, 
the Board concludes that an increased evaluation is not 
warranted for the service-connected lumbosacral strain.

The Board has also considered whether the case should be 
referred to the Director of VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321.  The record reflects that the veteran has not required 
frequent hospitalization for the lumbosacral strain and that 
the manifestations of the disability are those contemplated 
by the schedular criteria.  Therefore, the Board has 
concluded that referral of the case for extra-schedular 
consideration is not warranted.


ORDER

Entitlement to an increased evaluation for lumbosacral strain 
is denied.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

 


